COURT OF APPEALS
                       EIGHTH DISTRICT OF TEXAS
                            EL PASO, TEXAS
                                  §
 ABEL LACHICA,                                No. 08-21-00022-CV
                                  §
               Appellant,                        Appeal from the
                                  §
 v.                                            388th District Court
                                  §
 IRASEMA MEDINA,                            of El Paso County, Texas
                                  §
               Appellee.                     (TC# 2017DCDM3579)
                                  §

                                            §
                                          ORDER

       The Court on its own motion REINSTATES the above styled and numbered cause. The

opinion remains pending.

       IT IS SO ORDERED this 18th day of October, 2022.

                                                 PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.